Citation Nr: 0928919	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  03-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for demyelinating motor 
polyneuropathy (claimed as acute transient peripheral 
neuropathy), on the basis of presumed exposure to Agent 
Orange or other herbicide agents in service.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

After the Veteran initiated his appeal, the RO issued a 
statement of the case (SOC) to him in May 2000, and he filed 
his substantive appeal in January 2002.  Although the Veteran 
had waited more than the allotted one year to file his 
appeal, in its October 2002 SOC the RO vacated the May 2000 
SOC.  Thereafter, the Veteran filed a timely substantive 
appeal to the Board in January 2003.  In a February 2004 
decision, the Board denied service connection for 
demyelinating motor polyneuropathy (claimed as acute 
transient peripheral neuropathy).  The Veteran subsequently 
appealed this issue to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2005 order, the Court 
vacated the Board's February 2004 decision and remanded the 
case to the Board for readjudication.  The claim was then 
before the Board again in October 2008, at which time the 
Board remanded it to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  During his active service the Veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  Based upon the preponderance of the competent and 
probative medical evidence of record, demyelinating motor 
polyneuropathy (claimed as acute transient peripheral 
neuropathy) is not related to active military service or any 
incident thereof, to include presumed exposure to herbicide 
agents.


CONCLUSION OF LAW

Demyelinating motor polyneuropathy (claimed as acute 
transient peripheral neuropathy), was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred as the result of such service, to include on the 
basis of exposure to Agent Orange or other herbicide agents.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In April 2009, following the Board's remand, the RO sent the 
Veteran a detailed letter informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  On the same date that the RO issued 
its development letter, it received a letter from the 
Veteran's attorney inquiring as to the status of the case.  
However, neither the Veteran nor his attorney has responded 
with any additional information to facilitate further 
evidentiary development.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 1999 rating 
decision, October 2002 SOC, January 2003 SSOC, and May 2009 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the April 2009 letter which VA 
sent to the Veteran.

The RO did not afford the Veteran a VA examination for his 
demyelinating motor polyneuropathy (claimed as acute 
transient peripheral neuropathy) on the basis that there is 
already sufficient medical evidence to decide the claim, and 
the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that while there is competent evidence of current 
demyelinating motor polyneuropathy, there is no evidence of 
record showing a related in-service event, injury, or disease 
or an indication that it could be associated with an in-
service event.  The Veteran's contentions have been duly 
noted, but no medical or scientific evidence indicating that 
the Veteran's claimed disability is related to service has 
been submitted or identified.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of 
an examination in order to decide the claim on the merits.  
See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides 


that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.  Most recently, on July 24, 
2009, the NAS released Veterans and Agent Orange, Update 
2008.  This information (in a prepublication copy) is 
available on the NAS publications website, 
"http://www.nap.edu/," on the Internet.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  The most 
recent issuance by the Secretary has added AL amyloidosis to 
the list of presumptive disabilities in the regulation.  See 
Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009).  

The Veteran's DD Form 214 shows that he was awarded the 
Vietnam Campaign Medal and the Vietnam Service Medal  Under 
the applicable law discussed above, "service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(a)(1)A), (f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The interpretation of the quoted 
language has been the subject of extensive litigation, in 
Haas v. Nicholson, 20 Vet. App. 257 (2006); rev'd, Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 129 S. 
Ct. 1002 (2009).  In its 2008 decision, the Federal Circuit 
Court found that VA had reasonably interpreted the statute 
and regulation as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and noted (quoting from 
Presidential Executive Order No. 11231 (July 8, 1965)), that 
the receipt of the Vietnam Service Medal alone does not 
establish service in Vietnam.  Haas v. Peake, 525 F.3d at 
1188.  The Supreme Court declined to review the case, and the 
decision of the Federal Circuit in Haas v. Peake is now 
final. 

The file does not contain the Veteran's service personnel 
records, but he has averred that he served in Vietnam, and 
the Board will accept that as true for the purpose of the 
present decision, thus invoking the presumption that he was 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f).

The service treatment records do not show any complaints of, 
or treatment for, demyelinating motor polyneuropathy.  The 
post-service VA treatment records show that in February 1998 
an EMG showed motor nerve pathology in the upper and lower 
extremities.  The Veteran had decreased sensation and was 
diagnosed with demyelinating motor neuropathy.  It had been 
progressing for two years, and an MRI was essentially normal. 
The treating provider felt that the Veteran's peripheral 
neuropathy could be related to his excessive alcohol intake 
of 8 to 10 beers a day.  April 1998 VA treatment notes 
indicate that the Veteran had demyelinating motor neuropathy 
with denervation.  It was noted at November 1998 VA treatment 
that his demyelinating motor neuropathy was of unclear 
etiology.  There had been no improvement with prednisone.  At 
June 1999 VA treatment it was noted again that the 
demyelinating motor neuropathy was of unclear etiology.  

July 1999 VA treatment notes indicate that the Veteran had a 
10-year history of a demyelinating motor neuropathy which had 
progressively worsened over the past two years.  He could 
walk one block with a cane before having to stop due to 
weakness and pain.  He said that the neuropathy affected the 
lower extremities more than the upper extremities, and the 
left side more than the right side.  He also noticed a 
decrease in muscle mass, particularly in the lower 
extremities.

September 2001 VA treatment notes indicate that the Veteran 
was being followed by neurology for demyelinating peripheral 
neuropathy, and that Elavil and Vicodin were helping.  At 
November 2001 VA neurology treatment the Veteran reported 
feeling slightly weaker than four months before.  He was 
having difficulty using his legs to perform tasks such as 
trimming his toenails.  The Veteran used a cane to walk short 
distances and otherwise used a wheelchair.  In September 2002 
the Veteran reported at VA treatment that his neuropathy was 
slightly worsening.  There was numbness in all four limbs and 
weakness in the hands and legs.  The Veteran reported in 
October 2002 that he felt slightly weaker in his hands and 
feet than he had at his last appointment and that the 
numbness in his hands was worse.  The numbness in his feet 
and calves had been stable, he used a cane for walking short 
distances, and otherwise he used a wheelchair. 

The Board notes that, while the regulations include acute and 
subacute peripheral neuropathy amongst the diseases 
associated with exposure to certain herbicide agents, there 
is a note stating that this refers to transient peripheral 
neuropathy which appears within weeks or months of exposure 
to a herbicide agent and resolves within two years after the 
date of onset.  38 C.F.R. § 3.308(e), Note 2 (2008).  The 
medical evidence of record does not show that Veteran's 
demyelinating motor polyneuropathy appeared within weeks or 
months or exposure, and it did not resolve within two years 
of the date of onset.  In April 2003 the Veteran submitted 
letters to the editor of Neuropathy News by Vietnam veterans 
about their neuropathy symptoms and Agent Orange.  He 
believes, in essence, that any neurological disorder should 
be considered Agent Orange related.




As discussed above, it has been determined that there is no 
positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Since the Secretary has not specifically found 
any linkage between demyelinating motor polyneuropathy and 
herbicide exposure, the claimed disorder cannot be presumed 
to be due to Agent Orange exposure.  

We recognize the sincerity of the arguments advanced by the 
Veteran that his demyelinating motor polyneuropathy is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence.  However, demyelinating motor 
polyneuropathy requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  The record does 
not contain any medical evidence relating the Veteran's 
claimed disorder to his active service, and the VA treatment 
notes discussed above show that the etiology is unclear.

Because the evidence preponderates against the claim of 
service connection for demyelinating motor polyneuropathy 
(claimed as acute transient peripheral neuropathy), the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.




ORDER

Service connection for demyelinating motor polyneuropathy 
(claimed as acute transient peripheral neuropathy) is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


